DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinto (JP 2003-136911, of record) and further in view of Shemenski (GB 1536727, of record), Hatano (JP 2003-2006, of record), and Gaudin (US 5,591,284, of record).
	As best depicted in Figures 1 and 2, Shinto is directed to a tire construction comprising six belt layers (7a-7f) formed with steel cords.  Shinto further teaches that belt layers 7c and 7d, which correspond with a third belt layer and a fourth belt layer, have a width between 0.70 and 0.95 times a tread width (Abstract).  Given that the maximum section width of the tire is ever so slightly greater than a tread width, belt layers 7c and 7d have a width between a value less than 0.70 and a value less than 0.95 times a maximum tire section width.  This range substantially overlaps that required by the claims and thus, one of ordinary skill in the art at the time of the invention would have found it obvious to form the third and fourth belt layers of Shinto in accordance to the claimed invention.  In such an instance, Shinto is silent with respect to a metal cord treatment that results in N atoms at a cord surface in an amount between 2 atom % and 60 atom %.

	Shemenski further teaches that improved surface protection and adhesion of such cords with surrounding rubber layers can be achieved by performing a specific pre-treatment.  More particularly, Shemenski suggests the use of precipitation anions, such as phosphates, in combination with a cyclic compound, such as a benzotriazole (Page 2, Lines 17-58).  The method of Shemenski can include a first application step in which said precipitation anions are applied to a brass coated steel cord and a second application step in which said benzotriazole is subsequently applied.  This method appears to be extremely similar to that detailed by the claimed invention and as such, one would have expected the treated steel cord of Shinto in view of Shemenski to demonstrate N surface atoms in accordance to the claimed invention (see Paragraph 40 in Applicant’s original disclosure).  This rationale is applicable to claim 1 and dependent claim 12.  It  is emphasized that a N atom surface content of 1.5 % is disclosed in Comparative Example 1 devoid of any pre-treatment (Table 1) and thus, a N surface content of at least 2 % would be expected to result from the first and second treatments detailed above.  One of ordinary skill in the art at the time of the invention would have found it obvious to 
	Also, regarding claim 1 (and claims 13 and 14), Shinto is completely silent with respect to the belt topping rubber composition.  In any event, belt topping rubber compositions conventionally include between 1 and 15 phr of silica and between 0 and 1 phr of a cobalt salt.  Hatano provides one example of such a conventional belt topping rubber composition formed with between 4 and 15 phr of silica and in the absence of a cobalt salt (or a salt content of 1 phr).  Hatano states that such a topping rubber provides high durability and promotes weight reduction (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the belt topping rubber of Hatano in the tire of Shinto.  It is particularly noted that the disclosed range of 4-15 phr by Hatano is fully encompassed by the broad range, as well as the narrow range, of the claimed invention.    
	Lastly, Shinto broadly teaches that layers 7c-7f (third thru sixth belt layers) have a width between 0.70 and 0.95 times a tread width (Abstract).  Shinto includes an exemplary tire construction in the figures in which a fifth belt layer has a greatest width of all the belt layers.  A fair reading of Shinto, however, does not suggest the exclusive use of such a belt arrangement.  It is extremely well known and conventional to stagger the ends of belt widths in general in order to eliminate the buildup of stresses.  This arrangement is commonly done independent of the exact width of an individual belt layer.  Gaudin, for example, depicts a multi-ply belt assembly in which the first, second, or third belt layers can be the widest width belt layer (Figures 6-11).  It is simply required that respective belt ends are staggered in the axial direction for the benefits detailed above.  One of ordinary skill in the art at the time of the invention 
	Regarding claim 2, as detailed above, Shinto teaches belt widths that satisfy the claimed quantitative relationship.
	With respect to claims 3, 6, and 12, the general disclosure of steel cords is well recognized as encompassing, at a minimum, a cord having a plurality of twisted metal wires or filaments.  Shemenski provides one example of such a common steel cord formed by twisting 5 steel wires (Page 4, Lines 44-46).  Shemenski also states that “brass” is recognized as having between 65 and 75 percent copper and between 35 and 25 percent zinc.
	As to claims 4, 7, and 8, Shemenski specifically teaches the use of benzotriazole.  Additionally, the pH of the buffer solution is directed to the method of manufacture and such limitations fail to further define the structure of the claimed tire articles (lack of evidence that the claimed method results in a materially different tire article). 
	Regarding claims 5 and 9-11, Hatano details belt topping rubber compositions that are devoid of cobalt salts.
Response to Arguments
4.	Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the objective of Shinto is to prevent buckling and to improve wear resistance and accordingly strain between the carcass and the belt layer is not considered a problem.  The fact that applicant has recognized another advantage which would flow naturally Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is additionally noted that Applicant has not provided a conclusive showing of unexpected results for a belt assembly in which a third belt layer has the widest width. Looking at Table 2, however, all of the Comparative Examples actually include a belt having the third belt layer as the widest belt layer.  Table 2 fails to include any comparative examples in which the third belt layer is not the widest belt layer.  More particularly, inferior properties are realized in Comparative Examples 11-13 due to the use of a non-inventive metal cord-rubber composite, not as a result of having a third belt layer being the widest belt layer.  Essentially, there is no evidence that any realized benefits are exclusive to belt assemblies in which the third belt layer is the widest belt layer and the prior art specifically recognizes the well-known ability to select any belt layer as the widest width belt layer (absent a specific teaching to the contrary).  It is commonly a primary concern to simply ensure that ends of belt layers are staggered in order to eliminate the buildup of stresses, independent of which individual layer is the widest layer (as evidenced by Gaudin).
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer